DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species C, Figures 6A-7B in the reply filed on 12 September 2022 is acknowledged.
Specification
The amendments to the specification filed 12 September 2022 are acceptable and are entered into the record.
Drawings
The corrected drawings for Figures 5A and 5B filed 12 September 2022 are acceptable.
The drawings filed 13 February 2020 are objected to because the detail view labeled “7C” in Fig. 6B should be amended to --6C--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “an electrosurgical pencil” in line 4 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “electrosurgical pencil” in line 1 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “electrosurgical pencil” in line 1 of the claim.
Regarding claim 11, the claim recites the limitation “an electrosurgical pencil” in line 5, and is rejected as indefinite under substantially similar rationale as that relied upon for the rejection of claim 1 above.
Regarding claim 19, the claim recites the limitation “an electrosurgical device” in lines 5-6 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “electrosurgical device” in line 1 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “electrosurgical device” in line 1 of the claim.
Claims 2-10, 12-18 and 20 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman et al. (US 6,530,924) (“Ellman”) in view of Batchelor et al. (US 2018/0008312) (“Batchelor”).
Regarding claim 1, Ellman teaches an electrode assembly (see Fig. 2) for an electrosurgical pencil (see handpiece 14, Fig. 1), comprising: an insulative core (see electrically-insulating spoon 24; col. 5, lines 18-19, Figs. 3-5) configured to support an active wire around a peripheral surface of the insulative core (see wire electrode 32 extending around a peripheral groove surface of spoon 24, Fig. 3), the active wire electrically coupled to an active pin adapted for insertion within a distal end of the electrosurgical pencil (see wire electrode 32 electrically coupled to the proximal end of brass tube 34 that ends in shank 26; col. 5, lines 22-31, Figs. 2-3); an insulative material disposed between the active pin and the distal end of the electrode assembly (see portion of straight body portion 31 made of electrically insulative material as indicated in annotated Figure 2 below; col. 5, lines 19-22, see also Figs. 1 and 3) and configured to at least partially encapsulate and electrically isolate the active pin from the distal end of the electrode assembly (see proximal end of straight body portion 31 that at least partially encapsulates and electrically isolates the active pin from the  spoon 24 as indicated in annotated Figure 2 below, see also Fig. 3); and a hypotube operably engaged to a proximal end of the insulative material and configured to at least partially encapsulate the active pin (see hypotube that at least partially encapsulates the proximal end of brass tube 34 that ends in shank 26 and is engaged to a proximal end of the insulative material as shown in annotated Figure 2 below). 

    PNG
    media_image1.png
    215
    539
    media_image1.png
    Greyscale

(Annotated Figure 2 of Ellman)
However, Ellman fails to teach a ground electrode operably coupled to a proximal end of the insulative core and adapted for insertion within the distal end of the electrosurgical pencil, the insulative material being disposed between the active pin and the ground electrode, and the insulative material being configured to electrically isolate the active pin from the ground electrode.
	Batchelor teaches an electrode assembly (see Figs. 1-14) that includes an active electrode, ground electrode, with an insulative material separating the active and ground electrodes (see blade electrode 22, lateral electrode 42, and nonconductive coating 32, respectively that may be placed anywhere; [0080] and [0087], Figs. 1-7) with active and ground leads that are arranged in a coaxial nature at the proximal end of the electrode assembly which are considered part of the active and ground electrodes and adapted to be inserted within a device, respectively (see first and second leads 58 and 60; [0086], Fig. 14; see also proximal end of broad shim located within the handpiece, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode assembly as taught by Ellman to include a ground electrode operably coupled to a proximal end of the insulative core (since the ground electrode would be coupled around the insulative material that is coupled to the proximal end of the insulative core) and adapted for insertion within the distal end of the electrosurgical pencil since the proximal end of the ground electrode for electrical connection would be capable of being inserted as claimed, the insulative material being disposed between the active pin and the ground electrode by virtue of is placement between the exposed ground electrode section on the distal end of the electrode assembly and the active pin, and the insulative material being configured to electrically isolate the active pin from the ground electrode since the insulative material would be capable of electrically isolating the active pin from the exposed portion of the ground electrode due to its positioning between the two elements in light of Batchelor, the motivation being to provide the additional benefit of enabling the electrode assembly to operate in monopolar modes and a bipolar mode (see Batchelor [0012] and [0036]).
Regarding claim 3, Ellman further teaches the metal probe 34 as being made of electrically conductive materials such as stainless steel or tungsten (see col. 5, line 66 - col. 6, line 1). Ellman fails to specifically teach the wire electrode as being made of tungsten or stainless steel, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the active wire from either tungsten or stainless steel to facilitate electrical conduction of the high frequency energy to the tissue (see Ellman: col. 5, line 63 - col. 6, line 1), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Ellman in view of Batchelor further teaches wherein the ground electrode extends along a length of the insulative core since Batchelor further teaches the lateral electrode being about flush with the active electrode (see Batchelor [0053]) and it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extended the ground electrode as taught by Ellman in view of Batchelor along a length of the insulative core when viewed in further view of Batchelor, the motivation being to concentrate electrical therapy into an active region at the distal end of the electrode assembly (see also Batchelor [0055]).
Regarding claim 5, Ellman in view of Batchelor further teaches wherein the ground electrode is spaced from the active wire along the length of the insulative core to insure consistent application of electrosurgical energy in a bipolar manner (see “about flush” configuration as set forth in the rejection of claim 4 above, which meets the “consistent application of electrosurgical energy in a bipolar manner” since the prior art combination results in the same structure required to perform the claimed functionality; see also bipolar application in Batchelor [0047]).
Regarding claim 6, Ellman in view of Batchelor further teaches wherein the insulative material electrically isolates the active wire and the ground electrode (the insulative material is disposed between the active wire and the ground electrode as a result of the combination made in the rejection of claim 1, resulting in electrical isolation being provided between the active wire and ground electrode)
Regarding claim 7, Ellman in view of Batchelor further teaches wherein the hypotube electrically isolates the active pin and the ground electrode when the electrode assembly is engaged within the distal end of the electrosurgical pencil (the hypotube is made of electrically insulative material and is disposed between the ground electrode and the active pin, therefore the hypotube is capable of electrically isolating the two elements when engaged within a distal end as claimed, see Ellman col. 5, lines 19-22 and annotated Figure 2 above).
Regarding claim 8, Ellman in view of Batchelor further teaches wherein the ground electrode is made from an electrically conductive material (see Batchelor: conductive broad shim 44; [0087], Figs. 1-5). Ellman in view of Batchelor does not specifically teach the ground electrode as being stamped electrically conductive material, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the prior art product is a shim of electrically conductive material which constitutes a product that is materially the same as the claimed product and therefore the claim is unpatentable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ellman in view of Batchelor and in further view of Davison (US 2008/0015565).
Regarding claim 2, Ellman in view of Batchelor teaches the limitations of claim 1, however Ellman in view of Batchelor fails to teach the insulative core as being made from ceramic.
Davison teaches an electrosurgical device (see Figs. 62A-62B) comprising electrodes disposed on an insulative core (see electrode support 2108, Figs. 62A-62B), wherein the insulative core is made from ceramic (see “ceramic”, [0325]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the insulative core as taught by Ellman in view of Batchelor out of a ceramic in light of Davison to provide for a proper amount of structural hardness and degree of insulation, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman in view of Batchelor and in further view of Kortenbach et al. (US 6,193,718) (“Kortenbach”).
Regarding claims 9 and 10, Ellman in view of Batchelor teaches the limitations of claim 8 with Ellman in view of Batchelor further teaching wherein the electrically conductive material is configured to be wrapped around the insulative material (see Batchelor: broad shim 44 wrapped around insulative material 32; [0059]-[0060], Figs. 2-5), however Ellman in view of Batchelor fails to teach wherein a first end of the stamped electrically conductive material is configured to wrap around the insulative material and securely engage an opposite end of the electrically conductive material, wherein the first end of the electrically conductive material secures to the opposite end of the electrically conductive material via a dovetail connection.
Kortenbach teaches an electrode assembly (see Fig. 9B) wherein first and second ends of electrically conductive material are securely engaged together via a dovetail connection around an insulative material (see electrodes 956 and 964 securely joined together by a dovetail connection around insulative material 960; col. 10, lines 15-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive material as taught by Ellman in view of Batchelor to comprise a first end of the stamped electrically conductive material is configured to wrap around the insulative material and securely engage an opposite end of the electrically conductive material, wherein the first end of the electrically conductive material secures to the opposite end of the electrically conductive material via a dovetail connection in light of Kortenbach, the motivation being to provide the additional benefit of interlocking the electrically conductive material around the insulative material without the use of epoxies (see Kortenbach col. 10, lines 15-28). 

Claims 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman in view of Batchelor and in further view of Hirschfield (US 2014/0364847).
Regarding claim 11, Ellman teaches an electrode assembly  (see Fig. 2) for an electrosurgical pencil (see handpiece 14, Fig. 1), comprising: an insulative core (see electrically-insulating spoon 24; col. 5, lines 18-19, Figs. 3-5) configured to support an active wire around a peripheral surface of the insulative core (see wire electrode 32 extending around a peripheral groove surface of spoon 24, Fig. 3), the active wire electrically coupled to an active pin adapted for insertion within a distal end of an electrosurgical pencil (see wire electrode 32 electrically coupled to the proximal end of brass tube 34 that ends in shank 26; col. 5, lines 22-31, Figs. 2-3); an insulative material disposed between the active pin and the distal end of the electrode assembly (see portion of straight body portion 31 made of electrically insulative material as indicated in annotated Figure 2 above; col. 5, lines 19-22, see also Figs. 1 and 3) and configured to at least partially encapsulate the active pin and electrically isolate the active pin from the distal end of the electrode assembly (see proximal end of straight body portion 31 that at least partially encapsulates and electrically isolates the active pin from the  spoon 24 as indicated in annotated Figure 2 above, see also Fig. 3); and a hypotube operably engaged to a proximal end of the insulative material and configured to at least partially encapsulate the active pin (see hypotube that at least partially encapsulates the proximal end of brass tube 34 that ends in shank 26 and is engaged to a proximal end of the insulative material as shown in annotated Figure 2 above). However, Ellman fails to teach a ground electrode operably coupled to a proximal end of the insulative core and adapted for insertion within the distal end of the electrosurgical pencil, the ground electrode including a radially compressible outer peripheral surface to facilitate retention of the electrode assembly within the distal end of the electrosurgical pencil.
Batchelor teaches an electrode assembly (see Figs. 1-14) that includes an active electrode, ground electrode, with an insulative material separating the active and ground electrodes (see blade electrode 22, lateral electrode 42, and nonconductive coating 32, respectively that may be placed anywhere; [0080] and [0087], Figs. 1-7) with active and ground leads that are arranged in a coaxial nature at the proximal end of the electrode assembly which are considered part of the active and ground electrodes and adapted to be inserted within a device, respectively (see first and second leads 58 and 60; [0086], Fig. 14; see also proximal end of broad shim located within the handpiece, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode assembly as taught by Ellman to include a ground electrode operably coupled to a proximal end of the insulative core (since the ground electrode would be coupled around the insulative material that is coupled to the proximal end of the insulative core) and adapted for insertion within the distal end of the electrosurgical pencil since the proximal end of the ground electrode for electrical connection would be capable of being inserted as claimed, the insulative material being disposed between the active pin and the ground electrode by virtue of is placement between the exposed ground electrode section on the distal end of the electrode assembly and the active pin, and the insulative material being configured to electrically isolate the active pin from the ground electrode since the insulative material would be capable of electrically isolating the active pin from the exposed portion of the ground electrode due to its positioning between the two elements in light of Batchelor, the motivation being to provide the additional benefit of enabling the electrode assembly to operate in monopolar modes and a bipolar mode (see Batchelor [0012] and [0036]). However, Ellman in view of Batchelor fails to teach wherein the ground electrode includes a radially compressible outer peripheral surface to facilitate retention of the electrode assembly within the distal end of the electrosurgical pencil.
Hirschfield teaches an electrode assembly (see Figs. 1-3) comprising a ground electrode (see return electrode 9 and spring tongues 31; [0028], Figs. 1 and 3), wherein the ground electrode includes a radially compressible outer peripheral surface to facilitate retention of the electrode assembly within the distal end of an electrosurgical device (see radially compressible outer peripheral surface of the resiliently flexible spring tongues 31; [0028] and [0031], Figs. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ground electrode as taught by Ellman in view of Batchelor to comprise a radially compressible outer peripheral surface to facilitate retention of the electrode assembly within the distal end of the electrosurgical pencil in light of Hirschfield, the motivation being to provide the advantage of resilient latching engagement to the corresponding electrical contact within a distal end of electrosurgical pencil (see Hirschfield [0031]).
Regarding claim 12, Ellman in view of Batchelor and Hirschfield further teaches wherein the outer peripheral surface of the ground electrode is a banana plug that is adapted to securely engage the distal end of the electrosurgical pencil (see Hirschfield: resiliently flexible spring tongues forming a banana plug, Fig. 3).
Regarding claims 14-20, Ellman in view of Batchelor and Hirschfield further teaches the limitations of these claims under the same rationale as that applied in the rejections of claims 3-8 and 11 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ellman in view of Batchelor and in further view of Hirschfield and Davison.
Regarding claim 13, Ellman in view of Batchelor and Hirschfield teaches the limitations of claim 11, and Elllman in view of Batchelor and Hirschfield fails to teach wherein the insulative core is made from ceramic. However, Davison renders the further limitations of claim 13 obvious under the same obviousness rationale provided for the rejection of claim 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lontine et al. (US 6,070,444) discloses a stamped electrode used for an electrosurgical pencil (see col. 5, lines 41-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794